                 Case 2:19-cr-00225-JAM Document 18 Filed 08/03/20 Page 1 of 3


 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   EVAN PALMER
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                           2:19-CR-00225 JAM
11                                Plaintiff,             STIPULATION AND ORDER TO
                                                         EXCLUDE TIME AND CONTINUE
12   v.                                                  STATUS CONFERENCE
13   EVAN PALMER                                         Date: August 4, 2020
                                                         Time: 9:15 a.m.
14                                Defendant.             Judge: Hon. John A. Mendez
15

16

17                                             STIPULATION
18          The parties hereto, by and through their counsel of record, hereby stipulate as follows:
19
            1.      By previous order, the court set this matter for a status conference on August 4, 2020.
20
            2.      By this stipulation, defendant now moves to vacate this date and reset the status
21
     conference for October 6, 2020 at 9:30 a.m.
22

23          3.      The parties further stipulate to exclude time between August 4, 2020 and October 6,

24 2020 under Local Code T4.

25          3.      The parties agree and stipulate, and request that the Court find the following:
26          a.      Discovery in this case consists of 10,283 bates stamped materials. Counsel for
27
     defendant requires additional time to analyze the discovery, review case materials with his client,
28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
                 Case 2:19-cr-00225-JAM Document 18 Filed 08/03/20 Page 2 of 3

     conduct appropriate investigation, perform necessary legal research, clarify client options, and to
 1
     otherwise prepare for trial if necessary.
 2

 3          b.      Counsel for defendant believes that failure to grant this request would deny him the

 4 reasonable time necessary for effective preparation, taking into account the exercise of due

 5 diligence.

 6
            c.      The Government does not object to the continuance.
 7
            d.      Based on the above-stated findings, the ends of justice served by continuing the case
 8
     as requested outweigh the interests of the public and the defendant in a speedy trial as prescribed by
 9
10 the Speedy Trial Act.

11          e.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

12 seq., within which trial must commence, the time period August 4, 2020 to October 6, 2020,

13 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(ii) and (iv),

14
     corresponding to Local Code T4, because it results from a continuance granted by the Court at
15
     defendant’s request on the basis of the Court's finding that the ends of justice served by taking such
16
     action outweigh the best interest of the public and the defendants in a speedy trial.
17

18          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of

19 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

20 a trial must commence.

21
     IT IS SO STIPULATED.
22

23

24 DATED:           August 3, 2020          /s/ Shelley Weger
                                            SHELLEY WEGER
25                                          Assistant United States Attorney
26

27

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
              Case 2:19-cr-00225-JAM Document 18 Filed 08/03/20 Page 3 of 3

     DATED:      August 3, 2020    /s/ Chris Cosca _______________________
 1                                 CHRIS COSCA
                                   Counsel for Defendant
 2                                 EVAN PALMER
 3

 4

 5

 6

 7

 8
                                          ORDER
 9
10 IT IS SO FOUND AND ORDERED this 3rd day of August, 2020.

11

12

13                                  /s/ John A. Mendez____________
                                    HON. JOHN A. MENDEZ
14                                  United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
